Citation Nr: 0900153	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  98-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
fistula removal.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1956 to 
November 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision.

The veteran's claim was initially denied by the Board in 
January 2000 as not being well-grounded.  The veteran 
appealed that decision and the claim was remanded by the 
Court of Appeals for Veterans Claims (Court) in December 2000 
for compliance with notice requirements.  Following provision 
of the notice, the Board, in July 2002, again denied the 
veteran's claim as it concerned the fistula, and initiated 
development of the claim concerning a back disability.  The 
veteran again appealed the decision regarding the fistula to 
the Court, which again vacated the Board's decision, for 
compliance with the terms of a joint motion for remand.  The 
Board remanded this matter in August 2003 pursuant to the 
Court's order, and at the same directed that the development 
initiated in 2002 concerning the back disability claim be 
accomplished.  The Board remanded the case once again in 
September 2007 for additional development.  That development 
having been completed, the case has been returned to the 
Board.  


FINDINGS OF FACT

1.  The evidence fails to relate the veteran's back 
disability to his time in service.

2.  The veteran does not have any residuals from his fistula 
surgery.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Criteria for service connection for residuals of anal 
fistula surgery have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The veteran asserts that he fell down the stairs while 
stationed at Fort Hood in 1957, and as a result he developed 
an anal fistula and lower back pain.  Since that time, the 
veteran indicated that he has continued to have back pain.

The veteran's service medical records are missing, and his 
personnel records appear to be incomplete.  Searches at the 
National Military Personnel Records Center (NPRC) indicated 
that the veteran's records were not found and were presumably 
lost in a fire in 1973.  Additional searches were made to 
obtain any available inpatient records still at Fort Hood, 
but no records were located.  The Board realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Back

In this case, while the veteran contends that his current 
back disability began in service, the evidence fails to 
support his assertion.
 
As noted above, service treatment records are missing.  In 
response, VA obtained personnel records and sought out 
morning reports and sick reports for the veteran's battalion 
at Fort Hood.  Unfortunately, only limited records were 
available, and none of the records described any back injury 
to the veteran.

Regardless, following service, the veteran's file is void of 
any evidence of a back disability until November 1984, nearly 
three decades after he left service, when he was diagnosed 
with a small central disc herniation.

Furthermore, in the time following service, the veteran 
worked in construction for a number of years.  In February 
1997, a vocational specialist noted that the veteran had 
worked for around 14 years as a laborer in construction; and 
Social Security Administration (SSA) records show that the 
veteran had worked in general transportation from 1957 until 
1963, and then in construction from 1978 to 1995, during 
which time his responsibilities included lifting 200 pound 
oil drums and 90 pound bags of cement.  

In an August 1992 decision from the State Insurance Fund it 
was noted that the veteran incurred a back injury (left disc 
herniation) in January 1991 while working as a carpenter's 
assistant; and in November 1995 the veteran reinjured his 
back while working to build a stairway and was again 
diagnosed with a herniated disc.  An MRI in February 1996 
confirmed the presence of degenerative disc disease

While the is no dispute that the veteran has a current back 
disability, the veteran is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his back 
current disability and his time in service.  

The veteran has provided no statements from friends who might 
have observed his injury in service, and he has provided 
limited additional medical evidence in support of his claim.

In September 1997, Dr. Gonzalez wrote a letter indicating 
that he had been the veteran's family doctor since 1978 and 
had been treating the veteran for constant pain in the 
lumbosacral region.  Dr. Gonzalez also indicated that the 
veteran had fallen down the stairs while in service, although 
this appears to merely be a reiteration of the veteran's 
report, as the doctor began treating the veteran more than 20 
years after the alleged accident was reported to have 
occurred.  The Board notes that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Additionally 
"a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  

Regardless, in this case, Dr. Gonzalez fails to ever actually 
link the veteran's current back condition to his alleged 
fall, as he merely states that the veteran has back pain and 
that he fell in service, never connecting the two statements.  
As such, his statement is insufficient to serve as the 
required nexus between the veteran's current back disability 
and his time in service.

Nevertheless, in an effort to assist the veteran in 
substantiating his claim, the veteran was provided with a VA 
examination his back in October 2006 at which he complained 
that his back had affected him since he fell through a 
stairway in 1957.  The veteran was diagnosed with lumbosacral 
spondylosis.  However, the examiner opined that it was less 
likely than not that the veteran's back disability was 
related to military service.

As such, the only medical opinion of record in the veteran's 
claims file to address the etiology of the veteran's current 
back disability found it less likely than not that the 
veteran's back disability was caused by his military service.  

Therefore, the criteria for service connection have not been 
met, and the veteran's claim is accordingly denied.   



Anal Fistula

The veteran reports that he had an ano fistula while in 
service in 1957, and he had another one in 1999 which he 
believes was related.

However, while the private treatment records from May 1999 
confirm that the veteran had surgery in 1999 to correct an 
ano fistula, no medical evidence has been advanced to suggest 
that the veteran's ano fistula in 1999 was either caused by 
the veteran's time in service or by the alleged fistula in 
service.  Furthermore, the evidence fails to show that the 
veteran even has any residuals from the surgery in 1999.

Private treatment records in late May 1999 indicate that the 
fissure had healed.  The veteran also underwent a VA 
examination in December 2006 at which the examiner indicated 
that the veteran described having an anal fistula in service 
which was operated on.  He also had a fissurectomy on his 
anal area in 2000.  The veteran denied fecal leakage, 
involuntary bowel movements, and hemorrhoids; and he denied 
receiving any current treatment.  The examiner indicated that 
there was no evidence of fecal leakage and the veteran had a 
normal anus and rectum.  The veteran had a well-healed 
surgical scar from the previous fistula surgery with no 
recurrence and no suppuration.  The examiner diagnosed the 
veteran with an anal fistula which he described as 
treated/healed.

Similarly, at a second VA examination in May 2008 at which 
the same history was related; the examiner found no evidence 
of an anal fistula or any residuals of the surgery.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence fails to show a 
chronic disability that holding would not be applicable.  

There is no evidence that the veteran had an ano fistula in 
service; but regardless even if he did, there is no evidence 
that it became a chronic disability, as the veteran did not 
develop a second fistula for approximately 40 years, after he 
was allegedly treated for a fistula in service.

Additionally, the veteran has been provided two VA 
examinations, both of which failed to even find any residuals 
from the treatment of the fistula.

As such, the Board finds that evidence of a present 
disability has not been presented in the case of the 
veteran's ano fistula; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for a fistula is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in September 2007, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above; as well as informing the veteran how effective dates 
and disability ratings were formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

Private treatment records have been obtained, as have Social 
Security records, and service personnel records.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
While the veteran's service medical records were presumably 
destroyed, VA has sought treatment records from all 
additional available sources and has implored the veteran to 
provide any additional information he has.  VA also sought 
and obtained all available morning and sick reports for the 
veteran's battalion.  VA has satisfied its duty to assist.  

ORDER

Service connection for a back disability is denied.

Service connection for residuals of a fistula removal is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


